The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 21, 2013

                           No. 04-13-00783-CR, and 04-13-00784-CR

                                      Christopher LANEY,
                                            Appellant
                                               v.

                                      The STATE of Texas,
                                            Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                     Trial Court No. 2007CR6078W, and 2010CR12838
                       Honorable Philip A. Kazen, Jr., Judge Presiding

                                         ORDER
        In the interest of the efficient administration of the court’s docket, we order Appeal Nos.
04-13-00783-CR and 04-13-00784-CR consolidated. The parties must file motions, briefs, and
other pleadings as if the appeals were one but put both appeal numbers in the style of the case.
The cases must be argued together in one brief, as in a single appeal, and if oral argument is
requested and granted, the entire case must be argued as a single appeal, with the total time limit
for each party equal to the ordinary time limit for a party in a single appeal.

       However, a record must be filed in each appeal, the record in each case will remain
separate and, if supplementation of the record becomes necessary, the supplemental material
must be filed in the appeal to which it applies. The court will dispose of both appeals in the same
judgment, opinion, and mandate.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2013.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court